Citation Nr: 0407384	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  03-04 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUE

Whether the overpayment of educational assistance benefits in 
the amount of $379.17, was properly created.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
September 1993.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2003).

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an undated determination by the Muskogee, 
Oklahoma, RO, which reduced the veteran's benefits effective 
January 22, 2001.  In September 2002, the veteran submitted a 
NOD regarding the VA "alleged claim for tuition 
overpayment" while also stating that any repayment would 
cause undue hardship to his family.  The RO in Muskogee, 
Oklahoma, accepted this statement as an NOD regarding the 
validity of the educational assistance benefit debt.  Waiver 
of the debt was not considered by this RO within the SOC 
issued in November 2002.  The veteran submitted a timely 
substantive appeal in December 2002.  

The Board must find that the sole issue before the 
undersigned at this time is the validity of the debt.  
Whether this debt should be waived under 38 U.S.C.A. § 5302 
(West 2002) has not been addressed by the VA though the RO's 
Committee on Waivers and Compromises or addressed within the 
SOC.  Consequently, the Board may not unilaterally take 
jurisdiction of this claim.  A previous waiver request by the 
veteran was granted by the Committee on Waivers and 
Compromises in an unrelated claim in August 2000 based on a 
prior NOD file by the veteran in July 2000.  As this prior 
claim was granted in full, it is not before the Board at this 
time     

Based on the veteran's September 2002 NOD, the December 2002 
substantive appeal, and his testimony before the Board, it is 
clear that the veteran is seeking a waiver under 38 U.S.C.A. 
§ 5302 (West 2002).  Consequently, the RO, though the 
Committee on Waivers and Compromises, is asked to adjudicate 
this claim as promptly as possible.      


FINDINGS OF FACT

1.  In January 2001, the RO awarded the veteran education 
benefits at the full time rate for the period from January 2, 
2001 through March 21, 2001.  In October 31, 2001, the RO 
awarded the veteran education benefits at the full time rate 
for the period from March 21, 2001 through December 12, 2001.

2.  In a June 2002 Notice of Change in Student Status, VA 
Form 22-1999b, the RO was informed that effective January 22, 
2001, the veteran's credit hours had been reduced from 10 to 
15 credits.  The veteran's training time after adjustment was 
reduced from full time to 3/4 time.

3.  In July 2002, the RO reduced the veteran's educational 
benefits to the 3/4 time rate for the period from January 22, 
2001, through June 24, 2001, resulting in an overpayment of 
$728.75.  

4.  In an amended determination in November 2002, the RO 
reinstated payment at the full time rate during the period 
from April 2, 2001, through June 24, 2001; as a result of 
this adjustment, the overpayment, covering the period from 
January 22, 2001 through April 1, 2001, was reduced to 
$379.17. 

5.  At the hearing before the Board in June 2003, the veteran 
conceded the validity of this debt.


CONCLUSION OF LAW

The debt of $379.17 in education benefits is valid.  38 
U.S.C.A. §§ 3014, 3034, 5113 (West 2002); 38 C.F.R. §§ 
21.7020, 21.7070, 21.7135, 21.7139 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  In Barger v. Principi, 16 Vet. App. 132, 138 
(2002), the United States Court of Appeals for Veterans 
Claims (Court) held that the notice and duty to assist 
provisions of the VCAA, do not apply to chapter 53 waiver of 
recovery matters as Chapter 53 already contains its own 
notice provisions.  See 38 U.S.C.A. § 5302(a) and 38 C.F.R. 
§ 1.963(b)(2).  In Barger, the notice and duty to assist 
provisions of the VCAA were found to be relevant to a 
different chapter of title 38, i.e., Chapter 51, therefore, 
the VCAA did not apply to waiver matters.  In this case, by 
analogy, the Board finds that as the duty to assist 
provisions of the VCAA do not apply to this Chapter 30 
determination.  In any event, as the veteran has conceded 
that the debt is valid, the Board finds that all notification 
and development action needed to fairly adjudicate this claim 
has been accomplished.  

In January 2001, the RO awarded the veteran full time 
educational benefits for the period from January 2, 2001 
through March 21, 2001 (the winter quarter).  In October 31, 
2001, the RO awarded the veteran full time benefits for the 
period from March 21, 2001 through December 12, 2001 (the 
full school year).

In a June 2002 Notice of Change in Student Status, VA Form 
22-1999b, the RO was informed that effective January 22, 
2001, the veteran's credit hours had been reduced from 10 to 
15 credits.  The veteran's training time after adjustment was 
reduced from full time to 3/4 time.

Based on the new information received in June 2002, in July 
2002, the RO retroactively reduced the veteran's educational 
benefits to the 3/4 time rate for the period from January 22, 
2001, through June 24, 2001, resulting in an overpayment of 
$728.75.  In an amended determination in November 2002, the 
RO returned the period of April 2, 2001, through June 24, 
2001, to a full time rate, reducing the veteran's benefits at 
the 3/4 rate for the period from January 22, 2001, though April 
1, 2001, leading to a retroactive debt of $379.17.  This is 
the sole period at issue.    
  
In June 2003, the veteran testified at a hearing before the 
undersigned at the RO in Portland, Oregon; a transcript of 
that hearing is of record.  At the hearing, the veteran 
conceded the validity of the debt.  See Transcript at page 3.  
The veteran stated that he was overpaid and did not dispute 
this fact.  Id.  The veteran requested a waiver of the debt 
that, for reasons noted above, is not an issue the Board has 
the legal authority to address at this time.  

Generally, the effective dates relating to awards under 
Chapter 30 shall, to the extent feasible, correspond to 
effective dates relating to awards of disability 
compensation; however, the effective date of an adjustment of 
benefits shall be the date of the change.  38 U.S.C.A. § 5113 
(West 2002).  If a veteran reduces his rate of training by 
withdrawing from part of a course, rather than from all of 
his courses, 38 C.F.R. § 21.7135(f) governs when the 
reduction in payment of educational benefits should become 
effective.

In this case, when the veteran withdrew from one of his 
courses, an overpayment of educational benefits was created.  
The veteran, at his hearing before the Board, does not 
dispute this finding and, in fact, concedes that the 
overpayment is valid.  The Court has held that in cases where 
the law is dispositive of the claim, the claim should be 
denied because of lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), appeal 
dismissed, 56 F.3d 79 (Fed. Cir. 1995) (table).  As this is 
the sole issue the Board has jurisdiction over at this time, 
and the veteran has conceded the validity of the debt, the 
claim is without legal merit and must be denied.  Id.

ORDER

The appeal challenging the validity of the creation of the 
veteran's educational assistance benefits overpayment debt is 
denied.

	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



